     Case 1:19-cv-00066-SPW-TJC Document 65 Filed 02/26/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 FRIENDS OF THE CRAZY                             CV 19-66-BLG-SPW-TJC
 MOUNTAINS, a public land
 organization, et al.,
                                                  ORDER
                     Plaintiffs,

      vs.

 MARY ERICKSON, in her official
 capacity as Forest Supervisor for the
 Custer Gallatin National Forest, et al.,


                     Defendants.

      Defendants M Hanging Lazy 3, LLC and Henry Guth, Incorporated move

for the admission of Jeffrey W. McCoy to practice before this Court in this case

with Ethan W. Blevins to act as local counsel. Mr. McCoy’s application appears to

be in order.

      Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to admit

Jeffrey W. McCoy pro hac vice is GRANTED on the condition that Mr. McCoy

shall do his own work. This means that Mr. McCoy must do his own writing, sign

his own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-
     Case 1:19-cv-00066-SPW-TJC Document 65 Filed 02/26/21 Page 2 of 2



ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. McCoy, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 26th day of February, 2021.

                                       __________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
